WOLLHEIM, J.,
concurring.
I concur with the well-reasoned majority opinion. However, if I were writing on a clean slate, I would interpret ORS 656.206(l)(a) as allowing preexisting conditions to be considered in determining whether an injured worker is permanently incapacitated from regularly performing work at a gainful and suitable occupation. ORS 656.206(l)(a). A single hypothetical demonstrates my point. Assume the injured worker is a 60-year-old carpenter with compensable injuries to his spine, knees, and hands that preclude physical labor. In theory, a possible gainful and suitable occupation might be a telephone solicitor. However, if this hypothetical injured worker also had preexisting hearing loss that did not prevent him from working as a carpenter, that preexisting hearing loss could not be considered in determining whether the injured worker is permanently totally disabled. The purpose of ORS 656.206(l)(a) is to look at the whole person and determine whether that whole person can regularly perform gainful and suitable work. But I do not write on a clean slate. For that reason, I concur with the majority opinion.